UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A INFORMATION Information Required In Proxy Statement Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6 (e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Rule 14a-12 CONSOLIDATION SERVICES, INC. (Name of Registrant as Specified in Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee previously paid with the preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: i CONSOLIDATION SERVICES, INC. 2300 West Sahara Drive, Suite 800 Las Vegas, NV 89102 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To the Stockholders of Consolidation Services, Inc.: The Annual Meeting of Stockholders of Consolidation Services, Inc. (the “Company”) will be held at The Sofitel Hotel, 8555 Beverly Blvd., Los Angeles, CA 90048, at 9:00 a.m., Pacific Coast Time), on July 1, 2011, for the following purposes: 1. To elect the Board of Directors for the ensuing year. 2. To consider and act upon a proposal to reverse split the Company’s outstanding common stock in a ratio of up to one for seven (7) outstanding shares of Common Stock. 3. To transact such other business as may properly come before the meeting. All stockholders are invited to attend the meeting.Stockholders of record at the close of business on May 24, 2011, the record date fixed by the Board of Directors, are entitled to notice of, and to vote at, the meeting.A complete list of stockholders entitled to notice of, and to vote at, the meeting will be open to examination by the stockholders beginning ten days prior to the meeting for any purpose germane to the meeting during normal business hours at the office of the Secretary of the Company at 2300 West Sahara Drive, Suite 800, Las Vegas, NV 89102. Whether or not you intend to be present at the meeting, please sign and date the enclosed proxy and return it in the enclosed envelope.Returning a proxy will not deprive you of your right to attend the annual meeting and vote your shares in person. By Order of the Board of Directors Pamela J. Thompson, Secretary Las Vegas, Nevada June 8, 2011 ii CONSOLIDATION SERVICES, INC. 2300 West Sahara Drive, Suite 800 Las Vegas, NV 89102 (702) 949-9449 PROXY STATEMENT The accompanying proxy is solicited by the Board of Directors of Consolidation Services, Inc. (the “Company”) for use at the Annual Meeting of Stockholders (the “Annual Meeting”) to be held at 10:00 a.m., Pacific Coast Time, on July 1, 2011, at The Sofitel Hotel, 8555 Beverly Blvd., Los Angeles, CA 90048, and any adjournment thereof.This proxy material is being mailed to stockholders commencing on or about June 8, 2011. VOTING SECURITIES; PROXIES The Company will bear the cost of solicitation of proxies.In addition to the solicitation of proxies by mail, certain officers and employees of the Company, without additional remuneration, may also solicit proxies personally by telefax and by telephone.In addition to mailing copies of this material to stockholders, the Company may request persons, and reimburse them for their expenses in connection therewith, who hold stock in their names or custody or in the names of nominees for others to forward such material to those persons for whom they hold stock of the Company and to request their authority for execution of the proxies. A majority of the outstanding shares of the Company’s common stock, par value $.001 per share (the “Common Stock”), present in person or represented by proxy shall constitute a quorum at the Annual Meeting.The approval of a plurality of the outstanding shares of Common Stock present in person or represented by proxy at the Annual Meeting is required for election of the nominees as directors. In all matters other than the election of directors, the affirmative vote of the majority of the outstanding shares of Common Stock present in person or represented by proxy at the Annual Meeting is required for adoption of such matters. The form of proxy solicited by the Board of Directors affords stockholders the ability to specify a choice among approval of, disapproval of, or abstention with respect to each matter to be acted upon at the Annual Meeting.This proxy statement is accompanied by a copy of our Annual Report on Form 10-K for the period ended December 31, 2010 and our Form 10-Q for the quarter ended March 31, 2011.Shares of Common Stock represented by the proxy will be voted, except as to matters with respect to which authority to vote is specifically withheld.Where the solicited stockholder indicates a choice on the form of proxy with respect to any matter to be acted upon, the shares will be voted as specified.Abstentions and broker non-votes will not affect the outcome of the election of directors or the adoption of the proposal to reverse split the Company’s Common Stock.With respect to all other matters, if any, to be voted on by stockholders at the Annual Meeting, abstentions will have the same effect as “no” votes, and broker non-votes will have no effect on the outcome of the vote. All shares of Common Stock represented by properly executed proxies which are returned and not revoked will be voted in accordance with the instructions, if any, given therein.If no instructions are provided in a proxy, the shares of Common Stock represented by such proxy will be voted FOR the Board’s nominees for director, FOR adoption of the proposal to reverse split the Company’s Common Stock in a ratio of up to one for seven (7) outstanding shares of Common Stock, and in accordance with the proxy-holder’s best judgment as to any other matters raised at the Annual Meeting. At the close of business on May 24, 2011, there were 49,919,289 shares of Common Stock outstanding and eligible for voting at the Annual Meeting.Each stockholder of record is entitled to one vote for each share of Common Stock held on all matters that come before the Annual Meeting.Only stockholders of record at the close of business on May 24, 2011, are entitled to notice of, and to vote at, the Annual Meeting. Revocability of Proxy A stockholder who has given a proxy may revoke it at any time prior to its exercise by giving written notice of such revocation to the Secretary of the Company, by executing and delivering to the Company a later dated proxy reflecting contrary instructions, or by appearing at the Annual Meeting and taking appropriate steps to vote in person. No Dissenter’s Rights Under Delaware law, stockholders are not entitled to dissenter’s rights of appraisal with respect to Proposal 2. PROPOSAL 1 ELECTION OF DIRECTORS The bylaws of the Company provide that each director serves from the date of election until the next annual meeting of stockholders and until his successor is elected and qualified.The specific number of directors is set by a resolution adopted by a majority of the entire Board of Directors from time to time.The number of directors is currently three.The Company has nominatedfour persons consisting of Gary Kucher, Pamela Thompson and Richard Polep, each a current Director, for re-election to the Board of Directors, and Robert Trenaman for initial election to the Board. Mr. Trenaman is President of Elkhorn Goldfields, LLC, the entity which the Company has signed a definitive agreement to acquire subject to approval ofProposal 2 below.Proxies cannot be voted for a greater number of persons than the number of nominees named. The persons named in the accompanying proxy intend to vote for the election of the nominees listed herein as directors.Each nominee has consented to serve if elected.The Board of Directors has no reason to believe that any nominee will not serve if elected, but if any of them should become unavailable to serve as a director and if the Board of Directors designates a substitute nominee or nominees, the persons named as proxies will vote for the substitute nominee or nominees designated by the Board of Directors. The following table sets forth certain information with respect to the nominees and executive officers of the Company and is based on the records of the Company and information furnished to it by such persons. Reference is made to the section of this Proxy entitled, “Security Ownership of Certain Beneficial Owners and Management,” for information pertaining to stock ownership by the nominees and executive officers of the Company. Name of Nominee Age Position Gary Kucher 47 Interim Chief Executive Officer, President, Director Pamela J. Thompson 47 Chief Financial Officer, Secretary, Treasurer, Director Richard Polep 71 Director Robert Trenaman
